



Exhibit 10.18


RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
JASON INDUSTRIES, INC. 2014 OMNIBUS INCENTIVE PLAN
(Time-Vesting)
* * * * *


Participant:                            


Grant Date:                            


Number of Time-Vesting Restricted Stock Units Granted:             (the “RSUs”)


* * * * *


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Jason Industries,
Inc., a corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Jason Industries, Inc. 2014 Omnibus
Incentive Plan, as amended from time to time (the “Plan”).


WHEREAS, the Company believes it to be in the best interests of the Company and
its stockholders for Participant to receive the RSUs (the “Award”) provided
herein to the Participant; and


WHEREAS, the Committee and the Board have authorized the grant of this Award.


NOW, THEREFORE, in consideration of the mutual covenants and promises herein set
forth, the parties mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the meaning as set
forth in the Plan. The Participant hereby acknowledges that the Participant has
received a copy of the Plan and has read the Plan carefully and fully
understands its contents. In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.
2.    Grant of Award. The Company hereby grants to the Participant, as of the
Grant Date specified above, the Award specified above, subject to the vesting
criteria set forth in Section 3 below. Except as otherwise provided by the Plan,
the Participant agrees and understands


 
 
 




--------------------------------------------------------------------------------





that nothing contained in this Agreement provides, or is intended to provide,
the Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of the shares of Common Stock underlying the RSUs, except as
otherwise specifically provided for in the Plan or this Agreement.
3.    Vesting.
(a)    Time-Vesting. The RSUs shall vest in three equal installments with the
first vesting date being the first anniversary of the Grant Date, the second
vesting date being the second anniversary of the Grant Date, and the third
vesting date being the third anniversary of the Grant Date, provided that the
Participant has not incurred a Termination of Employment prior to the applicable
vesting date. For the sake of clarity, one third (1/3) of the RSUs shall vest on
each of the three vesting dates. There shall be no proportionate or partial
vesting in the periods prior to each vesting date and all vesting shall occur
only on the appropriate vesting date, subject to the Participant’s continued
employment with the Company or any of its Subsidiaries on each applicable
vesting date. The foregoing provisions of this Section 3(a) are subject to the
provisions of Sections 3(b) through 3(g) hereof.
(b)    Committee Discretion to Accelerate Vesting. Notwithstanding any other
provision herein to the contrary, the Committee may, in its sole discretion,
provide for accelerated vesting of the Award at any time and for any reason.
(c)    Involuntary Termination Without Cause; Voluntary Resignation For Good
Reason. Subject to Section 3(d) hereof, if the Participant incurs a Termination
of Employment by the Company without Cause or there is a voluntary Termination
of Employment by the Participant with Good Reason, then the portion of the Award
that would have become vested on the next anniversary of the Grant Date
immediately following the date of such Termination of Employment had the
Participant’s Termination not occurred shall become vested as of the date of
such Termination. For purposes of this Agreement, “Good Reason” means, with
respect to a Participant’s Termination of Employment: (i) in the case where
there is an employment agreement or similar agreement in effect between the
Company or an Affiliate and the Participant on the Grant Date that defines “good
reason” (or words or a concept of like import, such as “Constructive
Termination”), a termination due to good reason (or words or a concept of like
import), as defined in such agreement; or (ii) in any other case, the occurrence
of any of the following events, without the Participant’s advance written
consent: (A) any reduction in the Participant’s base salary; (B) any reduction
in the Participant’s percentage of base salary available as incentive
compensation or bonus opportunity, unless such reduction occurs in connection
with a corresponding increase in base salary; (C) a good faith determination by
the Participant that there has been a material adverse change in the
Participant’s working conditions or status with the Company or an Affiliate,
including but not limited to (I) a significant negative change in the nature or
scope of the Participant’s authority, powers, functions, duties or
responsibilities, or (II) a significant reduction in the level of support
services, staff, secretarial and other assistance, office space and
accoutrements, or (III) a significant reduction in the authority, duties or
responsibilities of the supervisor to whom the Participant is required to
report; or (IV) the relocation of the Participant’s principal place of
employment to a location more


 
2
 




--------------------------------------------------------------------------------





than fifty (50) miles from the Participant’s then-current principal place of
employment with the Company or an Affiliate. Notwithstanding the foregoing, a
Participant’s termination shall not be considered to have occurred for “Good
Reason” pursuant to clause (ii) above, unless (A) within ninety (90) days
following the occurrence of one of the events listed above the Participant
provides written notice to the Company setting forth the specific event
constituting Good Reason, (B) the Company fails to remedy the event constituting
Good Reason within thirty (30) days following its receipt of the Participant’s
notice, and (C) the Participant actually terminates his or her employment with
the Company and its Affiliates within thirty (30) days following the end of the
Company’s remedy period.
(d)    Termination in Connection with a Change in Control. In the event of the
Participant’s Termination of Employment (i) by the Company without Cause,
(ii) by voluntary resignation by the Participant with Good Reason, or (iii) due
to the Participant’s death or Disability, in each case, during the period
beginning ninety (90) days prior to the consummation of a Change in Control and
ending two years following the date of consummation of a Change in Control, then
any unvested portion of Award that would have been forfeited on the date of the
Participant’s Termination of Employment shall become fully vested as of the date
of such Termination (or if the termination occurs prior to a Change in Control,
on the date of the Change in Control).
(e)    Termination by Death or Disability. Subject to Section 3(d), if the
Participant’s Termination of Employment is due to the Participant’s death or
Disability, then the Award shall become fully vested as of the date of such
Termination.
(f)    Voluntary Resignation. If the Participant’s Termination of Employment is
voluntary other than with Good Reason, then the unvested portion of the Award
shall terminate and expire as of the date of such Participant’s Termination.
(g)    Termination for Cause. If the Participant’s Termination (i) is for Cause
or (ii) is a voluntary Termination (as provided in Section 3(f)) after the
occurrence of an event that is then grounds for a Termination for Cause, then
the entire Award, whether vested or unvested, shall thereupon be forfeited and
cancelled for no value without any consideration as of the date of such
Termination.
(h)    Forfeiture. Any portion of the Award that does not become vested in
accordance with the provisions of this Section 3 shall be automatically
forfeited and cancelled for no value without any consideration being paid
therefor and otherwise without any further action of the Company whatsoever. For
the avoidance of doubt, any portion of the Award that does not become vested on
or prior to the third anniversary of the Grant Date shall be automatically
forfeited and cancelled as of such date for no value and without any
consideration being paid therefore and otherwise without any further action of
the Company whatsoever.
4.    Settlement. Within thirty (30) days following the date of vesting, the
Company shall settle the Award by issuing to the Participant the number of
shares of Common Stock, free and clear of all restrictions (other than as may
apply under Section 9) that correspond to the number of RSUs that have become so
vested on the applicable vesting date.


 
3
 




--------------------------------------------------------------------------------





5.    Dividends; Rights as Stockholder. Cash dividends paid (for dividend record
dates occurring during the period from the Grant Date to the date Shares are
issued hereunder pursuant to Section 4) on shares of Common Stock issuable
hereunder shall be credited to a dividend book entry account on behalf of the
Participant with respect to each RSU granted to the Participant, provided that
such cash dividends shall not be deemed to be reinvested in shares of Common
Stock and shall be held uninvested and without interest and paid in cash at the
same time that the shares of Common Stock underlying the RSUs are delivered to
the Participant in accordance with the provisions hereof. Stock dividends on
shares of Common Stock shall be credited to a dividend book entry account on
behalf of the Participant with respect to each RSU granted to the Participant,
provided that such stock dividends shall be paid in shares of Common Stock at
the same time that the shares of Common Stock underlying the RSUs are delivered
to the Participant in accordance with the provisions hereof. For the sake of
clarity, in the event any portion of the unvested RSUs is forfeited and
cancelled in accordance with this Agreement or the Plan, any accrued dividends
on shares of Common Stock underlying such forfeited RSUs shall be automatically
forfeited for no value without any consideration being paid therefor and
otherwise without any further action of the Company whatsoever. Except as
otherwise provided herein, the Participant shall have no rights as a stockholder
with respect to any shares of Common Stock underlying any RSU unless and until
the Participant has become the holder of record of such shares.
6.    Non-Transferability. No portion of the Award may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until the Award is settled in accordance with the provisions hereof and,
with respect to the RSUs, the Participant has become the holder of record of
shares of Common Stock issuable hereunder.
7.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
8.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Award and, if the Participant fails to do so, the
Company may otherwise refuse to settle the Award as otherwise required pursuant
to this Agreement. The foregoing provisions of this Section 8 to the contrary
notwithstanding, the Participant may direct the Company to satisfy any such
required withholding obligation with regard to the Participant by reducing the
amount of cash or shares of Common Stock, having an aggregate Fair Market Value
equal to the statutory maximum withholding obligation, otherwise deliverable to
the Participant pursuant to Section 4.
9.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement, or may enter stop transfer orders consistent with the foregoing in
the case of shares represented by book entry. The Participant shall, at the


 
4
 




--------------------------------------------------------------------------------





request of the Company, promptly present to the Company any and all certificates
representing shares of Common Stock acquired pursuant to this Agreement in the
possession of the Participant in order to carry out the provisions of this
Section 9.
10.    Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 10.
(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Common Stock issued hereunder may be sold
only in compliance with Rule 144.
(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.
11.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement to the extent permitted by the Plan.
12.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on the payroll files with the Company.
13.    No Right to Employment. Any questions as to whether and when there has
been a Termination and the cause of such Termination shall be determined in the
sole discretion of the Committee. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company, its Subsidiaries or its Affiliates
to terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.
14.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Award granted under this Agreement
for legitimate business purposes


 
5
 




--------------------------------------------------------------------------------





(including, without limitation, the administration of the Plan). This
authorization and consent is freely given by the Participant.
15.    Compliance with Laws. The grant of RSUs and the issuance of shares of
Common Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue the RSUs or any shares of Common Stock pursuant to this Agreement if any
such issuance would violate any such requirements; provided, in such event as
the Company is prohibited from issuing shares of Common Stock, the Company shall
pay to the Participant (unless otherwise prohibited by law), within thirty (30)
days following the date of vesting of RSUs, cash in an amount equal to the
aggregate Fair Market Value of shares of Common Stock represented by such vested
RSUs. As a condition to the settlement of the RSUs, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation.
16.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns and the Participant and the Participant’s heirs, executors,
administrators, legal representatives and permitted assigns. The Participant
shall not assign (except in accordance with Section 6 hereof) any part of this
Agreement without the prior express written consent of the Company.
17.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
19.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
20.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
21.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time in accordance with the terms
thereof as in effect on the Grant Date and not inconsistent with the provisions
of Section 11 hereof; (b) the Award


 
6
 




--------------------------------------------------------------------------------





made under this Agreement is completely independent of any other award or grant
and is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the Award granted hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.
* * * * *
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


JASON INDUSTRIES, INC.






By:                        


Name:                        


Title:                        






PARTICIPANT






    


Name:    




 
7
 


